Title: From Thomas Jefferson to Thomas Newton, 14 August 1801
From: Jefferson, Thomas
To: Newton, Thomas


Dear Sir
Monticello Aug 14. 1801.
A collector for the port of Hampton is wanting in the room of mr Kirby, removed for gross delinquency. Mount E. Chisman has been proposed. can you inform me of his character & circumstances? or can you recommend any better person? I must ask your answer without any delay, as I believe the case presses. indeed I am not certain if it’s pressure may not oblige the Secretary of the Treasury to issue a commission before we can be fully advised. pardon the free use I make of you for public as well as private purposes, which proceeds from my confidence in you. accept assurances of my sincere esteem & high consideration.
Th: Jefferson
